Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is unclear because it recites “wherein said head and said inner tube are a single piece.” The Examiner is unclear how the head is a single piece with the inner tube, when the inner tube is defined as comprising the head and an elongated tube. The Examiner believes that claim 14 contains a typographical mistake and that Applicant meant for claim 14 to recite “wherein said head and said [[inner]] elongated tube are a single piece.”
Claim 15 is unclear because it recites “wherein said head and said inner tube are made of the same material.” The Examiner is unclear how the head is made from the same material as the inner tube, when the inner tube is defined as comprising the head and an elongated tube. The Examiner believes that claim 15 contains a typographical mistake and that Applicant meant for claim 15 to recite “wherein said head and said [[inner]] elongated tube are made of the same material.”
Claim 16 is unclear because it recites “said head is substantially rigid and said inner tube is flexible.” The Examiner is unclear how the inner tube is flexible but also rigid as required by claim 16, when the inner tube is defined as comprising the head and an elongated tube. The Examiner believes that claim 16 contains a typographical mistake and that Applicant meant for claim 16 to recite “said head is substantially rigid and said [[inner]] elongated tube is flexible.”
Claim 18 recites the limitation “said external bolster" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 6-7, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2010/0113880 to Page.
Regarding claim 2, Page discloses an inner tube (J-tube 115; see Fig. 5) for a feeding device (PEG-J tube unit 105), said inner tube (J-tube 115) for providing a channel (interior of J-tube 115) through which material passes from an outside of a patient to a lumen in a stomach (the Examiner notes that the recitation of “for providing a channel through which material passes from an outside of a patient to a lumen in a stomach” is considered to be intended use; however, see paragraph 24), comprising: 
a head (seal 162) comprising a coupling (fastening means, paragraph 22) for reversibly locking said inner tube (J-tube 115) to said feeding device (PEG-J tube unit 105) (paragraphs 23, 29, 35);
an elongated tube (elongate portion 165) connected to said head (seal 162) (see Fig. 5) and sized to fit into an outer tube (J-tube introducer 125) of said feeding device (PEG-J tube unit 105), said elongated tube (elongate portion 165) comprising a length that at least reaches said lumen (paragraphs 23 and 29, elongate portion 165 extends thorough the stomach and into the small intestine).
Regarding claim 6, Page discloses the claimed invention as discussed above concerning claim 2, and Page further discloses that said inner tube (J-tube 115) is removable from within said outer tube (J-tube introducer 125) (paragraph 23; replaceable, paragraph 35).
Regarding claim 7, Page discloses the claimed invention as discussed above concerning claim 2, and Page further discloses that said inner tube (J-tube 115) comprises a length that reaches a small intestine (paragraphs 23, 29, elongate portion 165 extends thorough the stomach and into the small intestine). 
Regarding claim 9, Page discloses the claimed invention as discussed above concerning claim 2, and Page further discloses a seal (plug 155) located between said outer tube (J-tube introducer 125) and said inner tube (J-tube 115) and configured for preventing flow within said outer tube (J-tube introducer 125) around said inner tube (J-tube 115) (paragraph 21). 
Regarding claim 13, Page discloses the claimed invention as discussed above concerning claim 2, and Page further discloses that said head (seal 162) provides a larger surface area for attachment to an external bolster and/or for attachment to said feeding device (PEG-J tube unit 105) (paragraph 22).  

Claim(s) 2-5, 10, 12-14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2006/0052752 to McMichael.
Regarding claim 2, McMichael discloses an inner tube (head of catheter 24 and catheter 24/feeding device 24) for a feeding device (artificial stroma 10), said inner tube (head of catheter 24 and catheter 24) for providing a channel (interior catheter 24) through which material passes from an outside of a patient to a lumen in a stomach (the Examiner notes that the recitation of “for providing a channel through which material passes from an outside of a patient to a lumen in a stomach” is considered to be intended use; however, feeding device 24 is a feeding device, see paragraph 28), comprising: 
a head (head of feeding device/catheter 24; shown in Fig. 2) comprising a coupling (threaded engagement mechanism, paragraphs 32 and 39) for reversibly locking said inner tube (head of catheter 24 and catheter 24/feeding device 24) to said feeding device (artificial stroma 10; via attachment mechanism 34 on the second bolster 30) (paragraphs 32 and 39);
an elongated tube (shaft 26 of catheter 24) connected to said head (head of catheter 24) (see Fig. 3 and 5) and sized to fit into an outer tube (outer tube 12) of said feeding device (artificial stroma 10), said elongated tube (shaft 26 of catheter 24) comprising a length that at least reaches said lumen (paragraphs 32 and 43 and Fig. 5).
Regarding claim 3, McMichael discloses the claimed invention as discussed above concerning claim 2, and McMichael further discloses that said inner tube (head of catheter 24 and catheter 24/feeding device 24) comprises one or more valves (shown in the head of feeding device 24; see Figs. 2, 3 and 5).
Regarding claim 4, McMichael discloses the claimed invention as discussed above concerning claim 3, and McMichael further discloses that said one or more valves are one way valves (shown in the head of feeding device 24; see Figs. 2, 3 and 5).
Regarding claim 5, McMichael discloses the claimed invention as discussed above concerning claim 4, and McMichael further discloses that said one way valves allow flow to the stomach (stomach 38) (shown in the head of feeding device 24; see Figs. 2, 3 and 5).
Regarding claim 10, McMichael discloses the claimed invention as discussed above concerning claim 2, and McMichael further discloses at least one cleaning portion located between said inner tube (head of catheter 24 and catheter 24/feeding device 24) and said outer tube (outer tube 12) (least a portion of the outer diameter of the shaft 26 of the feeding device 24 is substantially the same size as that of the inner wall 20 of the tube 12; see paragraph 28).
Regarding claim 12, McMichael discloses the claimed invention as discussed above concerning claim 2, and McMichael further discloses that said head (head of catheter 24) is larger in a direction perpendicular to a long axis of said inner tube (head of feeding device 24 is wider than the width of shaft 26 of catheter 24).
Regarding claim 13, McMichael discloses the claimed invention as discussed above concerning claim 2, and McMichael further discloses that said head (head of catheter 24) provides a larger surface area (at threaded engagement portion of head) for attachment to an external bolster (second bolster 30) and/or for attachment to said feeding device (artificial stroma 10) (paragraphs 32 and 39 and see Fig. 3 and 5).
Regarding claim 14, McMichael discloses the claimed invention as discussed above concerning claim 2, and McMichael further discloses that said head (head of catheter 24) and said [[inner]] elongated tube (catheter of feeding device 24) are a single piece (see Figs. 2, 3 and 5; and paragraphs 23, 32 and 39).
Regarding claim 17, McMichael discloses the claimed invention as discussed above concerning claim 2, and McMichael further discloses that said coupling (threaded engagement mechanism, paragraphs 32 and 39) locks said inner tube (head of catheter 24 and catheter 24/feeding device 24) to an external bolster (second bolster 30) of said feeding device (artificial stroma 10) (paragraphs 32 and 39 and see Fig. 3 and 5).
Regarding claim 18, McMichael discloses the claimed invention as discussed above concerning claim 2, and McMichael further discloses that said external bolster (second bolster 30) further comprises an external portion (attachment mechanism 34 on the second bolster 30 is externally facing when installed in the patient, see Fig. 2 and 5) configured to fit over said inner tube and/or said head of said inner tube (head of catheter 24) thereby holding said inner tube in position (at least a portion of attachment mechanism 34 fits over at least a portion of the head of catheter 24 in the threaded engagement; see paragraphs 32 and 39).

Claim(s) 2, 11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,716,347 to Gibbs et al.
Regarding claim 2, Gibbs et al. discloses an inner tube (valve housing 220) for a feeding device (formed by PEG tube 250 and tabs 272), said inner tube (valve housing 220) for providing a channel (inner passageway 229) through which material passes from an outside of a patient to a lumen in a stomach (the Examiner notes that the recitation of “for providing a channel through which material passes from an outside of a patient to a lumen in a stomach” is considered to be intended use), comprising: 
a head (top portion of valve housing 220, which holds the valve seal components) comprising a coupling (flange 227) for reversibly locking said inner tube (valve housing 220) to said feeding device (formed by PEG tube 250 and tabs 272) (col. 7, lines 38-40);
an elongated tube (lower portion of valve housing 220 that extends into PEG tube 250) connected to said head (top portion of valve housing 220) (see Fig. 5) and sized to fit into an outer tube (PEG tube 250) of said feeding device (formed by PEG tube 250 and tabs 272), said elongated tube (lower portion of valve housing 220) comprising a length (the lower portion of valve housing 220 has a length) that at least reaches said lumen (the Examiner notes that the recitation of “for providing a channel through which material passes from an outside of a patient to a lumen in a stomach” is considered to be intended use and is not required for the claim).
Regarding claim 11, Gibbs et al. discloses the claimed invention as discussed above concerning claim 2, and Gibbs et al. further discloses that said head (top portion of valve housing 220) is rigid and/or comprises rigid elements (col. 7, lines 23-25).
Regarding claim 14, Gibbs et al. discloses the claimed invention as discussed above concerning claim 2, and Gibbs et al. further discloses that said head (top portion of valve housing 220) and said [[inner]] elongated tube (lower portion of valve housing 220) are a single piece (see Fig. 5).
Regarding claim 15, Gibbs et al. discloses the claimed invention as discussed above concerning claim 2, and Gibbs et al. further discloses that said head (top portion of valve housing 220) and said [[inner]] elongated tube (lower portion of valve housing 220) are made of a same material (Fig. 5 and col. 7, lines 23-25).

Claim(s) 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2006/0206095 to Chu et al.
Regarding claim 19, Chu et al. discloses a method of replacing (paragraph 80) an inner tube (inner sleeve assembly 205) of a feeding device (tube 16) (see Figs. 18-19), comprising: 
a. releasing a coupling (threaded engagement 213 and thread 209) between said inner tube (inner sleeve assembly 205) and an external bolster (cap 203) of said feeding device (tube 16); 
b. extracting said inner tube (inner sleeve assembly 205) from an outer tube (tube 16) of said feeding device (paragraph 80 and Figs. 18-19); 
c. inserting a new inner tube (new inner sleeve assembly 205) in said outer tube (tube 16) (paragraph 80).
Regarding claim 21, Chu et al. discloses the claimed invention as discussed above concerning claim 19, and Chu et al. further discloses reversibly attaching said inner tube (inner sleeve assembly 205) to said outer tube (tube 16) by means of said coupling (threaded engagement 213 and thread 209) (paragraph 80 and 78).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page.
Regarding claim 8, Page discloses the claimed invention as discussed above concerning claim 1, and Page further discloses that the length of the inner tube (J-tube 115; see Fig. 5) should be adjusted/selected as needed (paragraph 29), but Page does not expressly state that said inner tube is from about 1cm to about 30cm long.
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the length of the inner tube of Page to have a length from about 1cm to about 30cm long, as claimed, since Page already teaches the premise that the length of the inner tube can be adjusted/selected accordingly (paragraph 29), for instance, a shorter length is needed for feeding devices used in small children as compared to those feeding devices used in an adult patient, and since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Additionally, it would have been an obvious matter of design choice to modify the length of the inner tube of Page so that the length of the inner tube is from about 1cm to about 30cm long since applicant has not disclosed that having the length of the inner tube is from about 1cm to about 30cm long solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the length of the inner tube is from about 1cm to about 30cm long, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Allowable Subject Matter
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783